UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund May 31, 2017 (Unaudited) Common Stocks - 99.8% Shares Value ($) Automobiles & Components - .9% Visteon 94,246 a Banks - 5.3% Huntington Bancshares 1,735,197 21,759,370 KeyCorp 2,038,097 35,605,555 Capital Goods - 9.7% HD Supply Holdings 876,052 a 35,348,698 Hubbell 183,337 21,250,592 Snap-on 141,332 22,847,731 Textron 540,053 25,814,533 Diversified Financials - 23.2% Capital One Financial 365,600 28,121,952 E*TRADE Financial 1,396,101 a 48,319,056 Intercontinental Exchange 305,721 18,401,347 Leucadia National 1,558,608 38,014,449 Raymond James Financial 363,769 26,289,586 SLM 4,132,180 a 42,933,350 Synchrony Financial 1,134,128 30,451,337 TD Ameritrade Holding 536,000 20,024,960 Energy - 1.0% Cheniere Energy 217,677 a Food & Staples Retailing - 1.3% US Foods Holding 482,127 Food, Beverage & Tobacco - 3.4% Archer-Daniels-Midland 883,444 Health Care Equipment & Services - 6.2% Boston Scientific 521,502 a 14,096,199 DexCom 416,709 a 27,852,830 Humana 107,607 24,992,802 Insurance - 1.5% Assurant 55,700 5,457,486 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.8% (continued) Shares Value ($) Insurance - 1.5% (continued) Athene Holding, Cl. A 215,850 10,637,088 Materials - 6.1% Freeport-McMoRan 896,006 a 10,295,109 International Paper 615,808 32,563,927 Methanex 124,243 5,125,024 Newmont Mining 527,289 18,006,919 Media - 3.3% CBS, Cl. B 174,998 10,694,128 Sinclair Broadcast Group, Cl. A 760,546 24,641,690 Pharmaceuticals, Biotechnology & Life Sciences - 5.5% Alexion Pharmaceuticals 236,710 a 23,204,681 Jazz Pharmaceuticals 250,661 a 36,486,215 Real Estate - .9% Outfront Media 450,454 b Retailing - 2.5% Bed Bath & Beyond 471,841 16,236,049 Williams-Sonoma 227,699 11,079,833 Semiconductors & Semiconductor Equipment - 5.6% Maxim Integrated Products 469,622 22,447,932 Microsemi 113,637 a 5,580,713 Teradyne 837,844 29,785,354 United Microelectronics, ADR 1,667,823 3,435,715 Software & Services - 10.2% Broadridge Financial Solutions 154,663 11,737,375 DXC Technology 77,668 6,020,823 eBay 297,443 a 10,202,295 First Data, Cl. A 2,214,105 a 37,927,619 Nuance Communications 1,174,754 a 21,744,697 Teradata 845,022 a 23,035,300 Technology Hardware & Equipment - 10.1% Ciena 811,294 a 19,049,183 FLIR Systems 699,742 26,513,224 Hewlett Packard Enterprise 903,972 17,003,713 Common Stocks - 99.8% (continued) Shares Value ($) Technology Hardware & Equipment - 10.1% (continued) Keysight Technologies 585,323 a 22,616,881 Viavi Solutions 1,878,992 a 21,101,080 Zebra Technologies, Cl. A 31,926 a 3,331,159 Transportation - 1.5% Hertz Global Holdings 237,955 a 2,429,521 Swift Transportation 593,777 a 14,220,959 Utilities - 1.6% Calpine 1,350,618 a Total Common Stocks (cost $926,123,262) Other Investment - .4% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,407,475) 4,407,475 c Total Investments (cost $930,530,737) % Liabilities, Less Cash and Receivables %) Net Assets % ADR—American Depository Receipt a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Diversified Financials 23.2 Software & Services 10.2 Technology Hardware & Equipment 10.1 Capital Goods 9.7 Health Care Equipment & Services 6.2 Materials 6.1 Semiconductors & Semiconductor Equipment 5.6 Pharmaceuticals, Biotechnology & Life Sciences 5.5 Banks 5.3 Food, Beverage & Tobacco 3.4 Media 3.3 Retailing 2.5 Utilities 1.6 Transportation 1.5 Insurance 1.5 Food & Staples Retailing 1.3 Energy 1.0 Real Estate .9 Automobiles & Components .9 Money Market Investment .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,075,058,896 - - Equity Securities— Foreign Common Stocks † 8,560,739 - - Registered Investment Company 4,407,475 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $157,496,373, consisting of $185,398,356 gross unrealized appreciation and $27,901,982 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund May 31, 2017 (Unaudited) Common Stocks - 98.8% Shares Value ($) Automobiles & Components - 1.0% Visteon 102,293 a Banks - 14.9% Ameris Bancorp 123,538 b 5,355,372 Atlantic Capital Bancshares 352,543 a 6,539,673 Banner 328,836 17,655,205 Columbia Banking System 104,320 3,829,587 FCB Financial Holdings, Cl. A 496,196 a 22,725,777 First Interstate BancSystem, Cl. A 309,398 b 10,797,990 First Merchants 123,095 b 4,885,641 Great Western Bancorp 248,829 9,420,666 MGIC Investment 2,278,147 a 24,102,795 Midland States Bancorp 171,256 5,983,685 Pinnacle Financial Partners 112,044 6,739,447 South State 93,430 7,764,033 SVB Financial Group 117,415 a 20,019,258 Union Bankshares 230,600 7,748,160 Capital Goods - 2.2% Simpson Manufacturing 188,652 7,580,037 Tennant 122,082 b 8,545,740 Thermon Group Holdings 336,271 a 6,227,739 Commercial & Professional Services - .9% Knoll 264,079 5,677,699 Steelcase, Cl. A 189,461 3,173,472 Consumer Durables & Apparel - 2.5% G-III Apparel Group 1,304,623 a,b Consumer Services - 5.0% Houghton Mifflin Harcourt 1,401,064 a 17,303,140 Pinnacle Entertainment 382,641 a 7,495,937 Planet Fitness, Cl. A 1,179,727 25,777,035 Zoe's Kitchen 77,142 a 1,073,045 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Diversified Financials - 10.2% Donnelley Financial Solutions 322,815 b 7,353,726 FNFV Group 692,985 a 9,667,141 Green Dot, Cl. A 508,164 a 18,669,945 Investment Technology Group 646,437 12,883,489 Landcadia Holdings 301,090 3,221,663 Raymond James Financial 251,940 18,207,704 SLM 3,366,592 a 34,978,891 Energy - 2.0% Arch Coal, Cl. A 229,537 b 16,244,334 Select Energy Services, Cl. A 288,497 a 4,379,384 Exchange-Traded Funds - .3% iShares Russell 2000 ETF 22,215 b Food & Staples Retailing - .6% US Foods Holding 195,563 a Health Care Equipment & Services - 2.0% Brookdale Senior Living 838,966 a 11,527,393 DexCom 139,309 a,b 9,311,414 Household & Personal Products - .9% Avon Products 2,849,719 a Materials - 4.8% Methanex 638,493 b 26,337,836 OMNOVA Solutions 1,045,045 a 9,039,639 US Concrete 207,274 a,b 13,700,811 Media - 4.8% Gray Television 367,364 a 4,426,736 Nexstar Media Group, Cl. A 364,647 b 20,857,808 Sinclair Broadcast Group, Cl. A 733,178 b 23,754,967 Pharmaceuticals, Biotechnology & Life Sciences - 8.1% Avadel Pharmaceuticals, ADR 259,943 a 2,565,637 Flexion Therapeutics 679,232 a,b 11,608,075 Revance Therapeutics 829,807 a,b 18,463,206 Sage Therapeutics 410,571 a,b 27,142,849 TherapeuticsMD 5,701,976 a 23,663,200 Common Stocks - 98.8% (continued) Shares Value ($) Retailing - 4.1% Lithia Motors, Cl. A 272,658 b 24,770,979 Office Depot 3,353,643 17,137,116 Semiconductors & Semiconductor Equipment - 4.2% Microsemi 299,054 a 14,686,542 Teradyne 801,222 28,483,442 Software & Services - 7.7% CommVault Systems 127,450 a 7,153,131 Criteo, ADR 384,871 a,b 20,178,787 Envestnet 125,609 a,b 4,503,083 Silver Spring Networks 466,500 a 4,748,970 Square, Cl. A 1,655,305 a,b 38,055,462 Teradata 171,165 a 4,665,958 Technology Hardware & Equipment - 15.3% Ciena 1,416,960 a,b 33,270,221 FLIR Systems 86,932 3,293,853 Infinera 2,088,282 a,b 20,298,101 Lumentum Holdings 238,187 a,b 13,588,568 Methode Electronics 380,919 b 15,293,898 Sierra Wireless 683,197 a 18,480,479 Universal Display 44,055 b 4,995,837 VeriFone Systems 593,243 a 10,850,414 Viavi Solutions 3,321,496 a 37,300,400 Transportation - 6.1% Avis Budget Group 835,269 a,b 19,119,307 Knight Transportation 454,204 b 15,147,703 Swift Transportation 429,157 a,b 10,278,310 Werner Enterprises 688,323 18,756,802 Utilities - 1.2% Calpine 478,176 a,b 6,144,562 Dynegy 776,596 a,b 6,422,449 Total Common Stocks (cost $861,632,946) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .9% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $9,251,450) 9,251,450 c Investment of Cash Collateral for Securities Loaned - 12.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $132,854,366) 132,854,366 c Total Investments (cost $1,003,738,762) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $230,647,290 and the value of the collateral held by the fund was $237,748,880, consisting of cash collateral of $132,854,366 and U.S. Government & Agency securities valued at $104,894,514. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 15.3 Banks 14.9 Money Market Investments 13.8 Diversified Financials 10.2 Pharmaceuticals, Biotechnology & Life Sciences 8.1 Software & Services 7.7 Transportation 6.1 Consumer Services 5.0 Materials 4.8 Media 4.8 Semiconductors & Semiconductor Equipment 4.2 Retailing 4.1 Consumer Durables & Apparel 2.5 Capital Goods 2.2 Health Care Equipment & Services 2.0 Energy 2.0 Utilities 1.2 Automobiles & Components 1.0 Household & Personal Products .9 Commercial & Professional Services .9 Food & Staples Retailing .6 Exchange-Traded Funds .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 945,827,165 - - Equity Securities— Foreign Common Stocks † 67,562,739 - - Exchange-Traded Funds 3,028,349 - - Registered Investment Companies 142,105,816 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $154,785,307, consisting of $187,769,184 gross unrealized appreciation and $32,983,877 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund May 31, 2017 (Unaudited) Common Stocks - 102.4% Shares Value ($) Automobiles & Components - 5.0% Visteon 15,196 a Banks - 17.6% Bank of America 49,159 1,101,653 Citigroup 22,095 1,337,631 Huntington Bancshares 55,384 694,515 KeyCorp 49,472 864,276 MGIC Investment 126,135 a 1,334,508 Capital Goods - 2.4% Snap-on 4,610 Consumer Durables & Apparel - 2.3% Newell Brands 12,968 Diversified Financials - 10.6% E*TRADE Financial 26,622 a 921,388 Raymond James Financial 15,184 1,097,348 Synchrony Financial 44,483 1,194,369 Energy - 7.3% Pioneer Natural Resources 5,903 984,975 Superior Energy Services 61,645 a 639,259 Valero Energy 9,805 602,713 Exchange-Traded Funds - 1.1% SPDR S&P rust 1,401 Health Care Equipment & Services - 7.7% Abbott Laboratories 30,070 1,372,996 Humana 4,096 951,337 Materials - 6.4% Dow Chemical 17,795 1,102,578 Steel Dynamics 24,290 825,617 Media - 2.3% Nexstar Media Group, Cl. A 12,011 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 102.4% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 5.0% Alexion Pharmaceuticals 5,576 a 546,615 Celgene 8,631 a 987,473 Semiconductors & Semiconductor Equipment - 5.8% Power Integrations 10,932 731,897 Xilinx 15,306 1,021,063 Software & Services - 25.8% Alphabet, Cl. C 1,274 a 1,229,232 First Data, Cl. A 49,449 a 847,061 Fortinet 19,550 a 769,097 HubSpot 10,593 a 763,755 Oracle 23,427 1,063,352 salesforce.com 8,944 a 801,740 Splunk 9,338 a 571,859 Square, Cl. A 48,926 a 1,124,809 Twilio, Cl. A 26,329 b 640,058 Transportation - 3.1% Union Pacific 8,453 Total Common Stocks (cost $28,338,749) Investment of Cash Collateral for Securities Loaned - 1.7% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $533,575) 533,575 c Total Investments (cost $28,872,324) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $518,848 and the value of the collateral held by the fund was $533,575. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 25.8 Banks 17.6 Diversified Financials 10.6 Health Care Equipment & Services 7.7 Energy 7.3 Materials 6.4 Semiconductors & Semiconductor Equipment 5.8 Pharmaceuticals, Biotechnology & Life Sciences 5.0 Automobiles & Components 5.0 Transportation 3.1 Capital Goods 2.4 Media 2.3 Consumer Durables & Apparel 2.3 Money Market Investment 1.7 Exchange-Traded Funds 1.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 1 Level 2 - Other Unadjusted Significant Level 3 Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 30,698,485 - - Exchange-Traded Funds 338,257 - - Registered Investment Company 533,575 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $2,697,993, consisting of $3,860,344 gross unrealized appreciation and $1,162,351 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund May 31, 2017 (Unaudited) Common Stocks - 99.3% Shares Value ($) Automobiles & Components - 1.3% Goodyear Tire & Rubber 480,802 15,491,440 Harley-Davidson 151,089 8,009,228 Banks - 12.4% Bank of America 2,112,481 47,340,699 BB&T 270,605 11,270,698 Citigroup 638,078 38,629,242 JPMorgan Chase & Co. 950,505 78,083,986 PNC Financial Services Group 217,439 25,810,009 SunTrust Banks 303,873 16,217,702 Capital Goods - 9.3% General Dynamics 154,894 31,482,206 Honeywell International 206,486 27,460,573 L3 Technologies 111,306 18,765,079 Quanta Services 406,265 a 12,456,085 Raytheon 190,192 31,193,390 United Technologies 342,944 41,592,248 Diversified Financials - 9.7% American Express 237,123 18,244,244 Ameriprise Financial 136,626 16,503,055 Berkshire Hathaway, Cl. B 436,884 a 72,208,188 Capital One Financial 159,700 12,284,124 Raymond James Financial 140,616 10,162,318 Synchrony Financial 781,884 20,993,585 Voya Financial 599,327 20,484,997 Energy - 11.0% Anadarko Petroleum 487,957 24,656,467 EOG Resources 429,809 38,816,051 Halliburton 590,534 26,686,231 Hess 517,853 23,764,274 Occidental Petroleum 701,798 41,356,956 Phillips 66 299,491 22,794,260 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Energy - 11.0% (continued) Pioneer Natural Resources 96,100 16,035,246 Exchange-Traded Funds - .7% iShares Russell 1000 Value ETF 115,393 Food & Staples Retailing - 1.0% Walgreens Boots Alliance 227,984 Food, Beverage & Tobacco - 8.3% Coca-Cola 432,936 19,685,600 Coca-Cola European Partners 361,356 14,830,050 Conagra Brands 431,504 16,630,164 Kellogg 308,046 22,056,094 Kraft Heinz 192,806 17,776,713 Molson Coors Brewing, Cl. B 386,589 36,644,771 Mondelez International, Cl. A 380,133 17,710,396 Health Care Equipment & Services - 7.3% Abbott Laboratories 474,741 21,676,674 Aetna 182,000 26,364,520 AmerisourceBergen 155,638 14,282,899 Boston Scientific 547,743 a 14,805,493 Hologic 252,799 a 10,948,725 Humana 56,948 13,226,743 Laboratory Corporation of America Holdings 63,008 a 8,758,112 UnitedHealth Group 100,657 17,633,093 Insurance - 6.3% Allstate 206,502 17,829,383 American International Group 296,237 18,849,560 Athene Holding, Cl. A 391,545 19,295,338 Chubb 128,527 18,403,781 Hartford Financial Services Group 178,200 8,801,298 Prudential Financial 262,522 27,525,432 Materials - 7.2% CF Industries Holdings 739,423 19,890,479 Dow Chemical 271,277 16,808,323 Martin Marietta Materials 93,549 20,964,331 Newmont Mining 608,761 20,789,188 Packaging Corporation of America 254,320 25,981,331 Common Stocks - 99.3% (continued) Shares Value ($) Materials - 7.2% (continued) Vulcan Materials 172,017 21,441,919 Media - 2.9% Comcast, Cl. A 583,001 24,305,312 Omnicom Group 316,570 26,503,240 Pharmaceuticals, Biotechnology & Life Sciences - 3.5% Bristol-Myers Squibb 155,046 8,364,732 Eli Lilly & Co. 110,627 8,802,590 Merck & Co. 669,975 43,622,072 Real Estate - 1.2% Uniti Group 842,821 Retailing - 1.0% Nordstrom 417,180 Semiconductors & Semiconductor Equipment - 1.6% Texas Instruments 331,136 Software & Services - 4.0% Alphabet, Cl. A 13,623 a 13,447,127 eBay 396,391 a 13,596,211 Oracle 679,268 30,831,975 Teradata 425,979 a 11,612,188 Technology Hardware & Equipment - 6.2% Apple 184,972 28,256,323 Cisco Systems 1,357,573 42,804,277 Corning 699,408 20,352,773 Harris 161,346 18,096,567 Telecommunication Services - 2.6% AT&T 1,181,808 Transportation - .7% Delta Air Lines 268,399 Utilities - 1.1% FirstEnergy 677,334 Total Common Stocks (cost $1,504,475,054) Other Investment - .2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,395,550) 4,395,550 b STATEMENT OF INVESTMENTS (Unaudited) (continued) Total Investments (cost $1,508,870,604) % 1,749,440,389 Cash and Receivables (Net) .5 % 8,458,010 Net Assets % 1,757,898,399 ETF—Exchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 12.4 Energy 11.0 Diversified Financials 9.7 Capital Goods 9.3 Food, Beverage & Tobacco 8.3 Health Care Equipment & Services 7.3 Materials 7.2 Insurance 6.3 Technology Hardware & Equipment 6.2 Software & Services 4.0 Pharmaceuticals, Biotechnology & Life Sciences 3.5 Media 2.9 Telecommunication Services 2.6 Semiconductors & Semiconductor Equipment 1.6 Automobiles & Components 1.3 Real Estate 1.2 Utilities 1.1 Food & Staples Retailing 1.0 Retailing 1.0 Exchange-Traded Funds .7 Transportation .7 Money Market Investment .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,716,998,829 - - Equity Securities— Foreign Common Stocks † 14,830,050 - - Exchange-Traded Funds 13,215,960 - - Registered Investment Company 4,395,550 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $240,569,785, consisting of $276,921,737 gross unrealized appreciation and $36,351,952 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund May 31, 2017 (Unaudited) Common Stocks - 99.8% Shares Value ($) Automobiles & Components - 1.5% Lear 5,800 864,432 Visteon 21,895 a 2,195,850 Banks - 5.9% Cathay General Bancorp 84,110 2,985,905 East West Bancorp 91,830 5,025,856 First Horizon National 216,965 3,675,387 UMB Financial 8,900 623,267 Capital Goods - 16.4% Curtiss-Wright 38,900 3,502,167 Donaldson 82,100 3,937,516 GATX 10,735 b 638,518 HD Supply Holdings 45,950 a 1,854,082 Huntington Ingalls Industries 10,875 2,129,434 Jacobs Engineering Group 28,900 1,514,938 Lennox International 27,990 4,957,029 Oshkosh 62,760 3,961,411 Owens Corning 43,150 2,692,560 Spirit AeroSystems Holdings, Cl. A 58,555 3,190,662 Toro 41,430 b 2,837,541 United Rentals 2,720 a 295,746 Woodward 37,300 2,540,876 Commercial & Professional Services - .7% Deluxe 3,080 209,933 FTI Consulting 36,200 a 1,249,986 Consumer Durables & Apparel - 4.6% Brunswick 79,920 4,416,379 KB Home 74,800 1,569,304 NVR 1,540 a 3,514,865 Consumer Services - 1.4% Darden Restaurants 31,850 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.8% (continued) Shares Value ($) Diversified Financials - 3.1% Affiliated Managers Group 4,910 755,403 Eaton Vance 95,130 4,430,204 SEI Investments 24,665 1,235,470 Energy - 2.9% Cimarex Energy 8,300 892,748 Newfield Exploration 51,200 a 1,662,976 ONEOK 51,000 b 2,533,680 World Fuel Services 26,920 951,353 Food, Beverage & Tobacco - 1.4% ConAgra Foods 32,200 1,240,988 Ingredion 14,290 1,630,346 Health Care Equipment & Services - 7.5% Halyard Health 47,410 a 1,703,915 Hologic 70,945 a 3,072,628 Masimo 23,900 a 2,080,256 Teleflex 17,110 3,422,342 Veeva Systems, Cl. A 6,700 a 425,718 WellCare Health Plans 28,840 a 4,954,712 Household & Personal Products - 1.2% Church & Dwight 40,810 2,108,245 Spectrum Brands Holdings 3,200 b 430,240 Insurance - 5.6% CNO Financial Group 59,040 1,209,730 Old Republic International 207,070 4,095,845 Primerica 52,755 b 3,808,911 Reinsurance Group of America 19,950 2,483,974 Materials - 10.0% Bemis 7,565 337,702 Cabot 62,470 3,262,808 Celanese, Ser. A 21,830 1,889,386 Chemours 5,100 203,949 Crown Holdings 20,870 a 1,205,034 Eagle Materials 11,900 1,122,170 Greif, Cl. A 24,600 b 1,462,470 Common Stocks - 99.8% (continued) Shares Value ($) Materials - 10.0% (continued) Louisiana-Pacific 8,200 a 182,696 Owens-Illinois 81,030 a 1,828,847 PolyOne 19,000 709,460 Reliance Steel & Aluminum 44,025 3,211,624 Steel Dynamics 56,020 1,904,120 Worthington Industries 83,180 b 3,491,065 Media - 1.4% John Wiley & Sons, Cl. A 30,800 1,561,560 Meredith 24,200 b 1,309,220 Pharmaceuticals, Biotechnology & Life Sciences - 4.2% Charles River Laboratories International 35,740 a 3,289,867 Mettler-Toledo International 7,095 a 4,135,037 United Therapeutics 10,310 a 1,246,376 Real Estate - 7.2% First Industrial Realty Trust 125,210 c 3,616,065 Kilroy Realty 67,560 c 4,946,743 Lamar Advertising, Cl. A 51,715 b,c 3,620,567 Tanger Factory Outlet Centers 70,440 c 1,835,666 Weingarten Realty Investors 31,995 c 962,730 Retailing - 4.9% Best Buy 67,100 3,985,069 Big Lots 76,280 b 3,724,752 Burlington Stores 9,860 a 964,801 Chico's FAS 111,800 1,057,628 The Michaels Companies 22,040 a,b 426,033 Semiconductors & Semiconductor Equipment - 2.0% Cirrus Logic 64,300 a Software & Services - 10.0% CDK Global 25,050 1,539,573 Citrix Systems 19,395 a 1,600,863 Convergys 104,090 2,530,428 CoreLogic 8,660 a 374,978 DST Systems 27,485 3,320,738 Fair Isaac 10,720 b 1,422,115 Manhattan Associates 63,900 a 2,993,076 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.8% (continued) Shares Value ($) Software & Services - 10.0% (continued) MAXIMUS 59,300 3,681,344 Science Applications International 34,800 2,644,452 VeriSign 6,580 a,b 593,253 Technology Hardware & Equipment - 4.1% Belden 46,240 3,283,040 Dolby Laboratories, Cl. A 14,190 715,034 F5 Networks 1,600 a 205,008 NCR 96,380 a 3,713,521 Tech Data 3,000 a 290,910 Vishay Intertechnology 12,600 b 206,010 Telecommunication Services - .1% CenturyLink 9,690 b Utilities - 3.7% FirstEnergy 108,225 3,164,499 MDU Resources Group 168,260 4,581,720 Total Common Stocks (cost $177,138,842) Other Investment - .4% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $772,624) 772,624 d Investment of Cash Collateral for Securities Loaned - 3.3% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $6,946,360) 6,946,360 d Total Investments (cost $184,857,826) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $22,827,597 and the value of the collateral held by the fund was $23,617,778, consisting of cash collateral of $6,946,360 and U.S. Government & Agency securities valued at $16,671,418. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 16.4 Materials 10.0 Software & Services 10.0 Health Care Equipment & Services 7.5 Real Estate 7.2 Banks 5.9 Insurance 5.6 Retailing 4.9 Consumer Durables & Apparel 4.6 Pharmaceuticals, Biotechnology & Life Sciences 4.2 Technology Hardware & Equipment 4.1 Utilities 3.7 Money Market Investments 3.7 Diversified Financials 3.1 Energy 2.9 Semiconductors & Semiconductor Equipment 2.0 Automobiles & Components 1.5 Food, Beverage & Tobacco 1.4 Media 1.4 Consumer Services 1.4 Household & Personal Products 1.2 Commercial & Professional Services .7 Telecommunication Services .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 207,182,106 - - Registered Investment Companies 7,718,984 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $30,043,264, consisting of $34,809,748 gross unrealized appreciation and $4,766,484 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund May 31, 2017 (Unaudited) Common Stocks - 98.4% Shares Value ($) Communications Equipment - 10.5% Apple 108,394 16,558,267 Arista Networks 22,092 a,b 3,255,919 Cisco Systems 312,469 9,852,148 Electronic Equipment & Instruments - 7.9% Amphenol, Cl. A 89,499 6,676,625 Corning 282,773 8,228,694 Tesla 21,377 a,b 7,289,771 Exchange-Traded Funds - 1.0% Technology Select Sector SPDR Fund 49,954 Health Care Equipment & Services - 1.0% ABIOMED 21,011 b Internet & Catalog Retail - 11.8% Amazon.com 13,764 b 13,689,950 Netflix 56,659 b 9,239,383 Priceline Group 5,407 b 10,149,426 Internet Software & Services - 15.4% Alphabet, Cl. A 4,532 b 4,473,492 Alphabet, Cl. C 13,565 b 13,088,326 Facebook, Cl. A 76,044 b 11,517,624 Splunk 120,804 a,b 7,398,037 Tencent Holdings 198,000 6,799,417 IT Services - 2.7% Visa, Cl. A 80,253 a Media - 2.5% Charter Communications, Cl. A 20,391 b Semiconductors & Semiconductor Equipment - 17.6% Applied Materials 163,023 7,479,495 Broadcom 46,113 11,043,141 Lam Research 56,298 8,735,761 Microchip Technology 98,508 a 8,205,716 NVIDIA 41,302 5,961,944 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 17.6% (continued) Texas Instruments 98,361 8,113,799 Software - 12.1% Citrix Systems 84,654 b 6,987,341 Oracle 211,693 9,608,745 salesforce.com 111,770 b 10,019,063 ServiceNow 70,890 b 7,418,638 Software & Services - 15.9% eBay 196,176 b 6,728,837 First Data, Cl. A 281,575 b 4,823,380 HubSpot 38,026 b 2,741,675 Microsoft 256,649 17,924,366 Square, Cl. A 199,729 b 4,591,770 Twilio, Cl. A 101,640 a 2,470,868 Western Digital 60,928 5,487,176 Total Common Stocks (cost $183,344,947) Limited Partnership Interests - .0% Semiconductors & Semiconductor Equipment - .0% Bluestream Ventures LP (cost $829,893) 1,655 b,c Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,092,690) 2,092,690 d Investment of Cash Collateral for Securities Loaned - 5.9% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $16,505,066) 16,505,066 d Total Investments (cost $202,772,596) % Liabilities, Less Cash and Receivables %) ) Net Assets % LP—Limited Partnership SPDR—Standard & Poor's Depository Receipt a Security, or portion thereof, on loan. At May 31, 2017, the value of the fund’s securities on loan was $27,283,035 and the value of the collateral held by the fund was $27,632,588, consisting of cash collateral of $16,505,066 and U.S. Government & Agency securities valued at $11,127,522. b Non-income producing security. c Security restricted as to public resale. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Semiconductors & Semiconductor Equipment 17.6 Software & Services 15.9 Internet Software & Services 15.4 Software 12.1 Internet & Catalog Retail 11.8 Communications Equipment 10.5 Electronic Equipment & Instruments 7.9 Money Market Investments 6.7 IT Services 2.7 Media 2.5 Health Care Equipment & Services 1.0 Exchange-Traded Funds 1.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 256,292,381 - - Equity Securities— Foreign Common Stocks † 17,842,558 - - Exchange-Traded Funds 2,823,900 - - Limited Partnership Interests † - - 80,689 Registered Investment Companies 18,597,756 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The fair value of the fund’s interest in a limited partnership represents the amount that the fund could reasonably expect to receive from the limited partnership if the fund’s capital was withdrawn from the limited partnership at the time of valuation, based on information available at the time the valuation is made and that the fund believes to be reliable. The valuation utilizes financial information supplied by the limited partnership with adjustments made daily for any underlying exchange traded securities. Limited partnerships are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by NOTES collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2017, accumulated net unrealized appreciation on investments was $92,864,688, consisting of $94,551,721 gross unrealized appreciation and $1,687,033 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 13, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 13, 2017 By: /s/ James Windels James Windels Treasurer Date: July 13, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
